DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 Response to Amendment
In response to the amendment received September 14, 2022:
Claims 1-11 are pending. Claims 6-10 have been withdrawn.
The previous prior art rejection has been withdrawn in light of the amendment. However, a new prior art rejection has been made below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “reforming control unit configured to control ignition of the ignition device” in claim 2, where the corresponding structure is a special purpose computer configured to a reforming control processing (pg. 10, lines 12-30 and Fig. 4, S4 & S5).
The “fuel supply unit configured to supply the fuel to the startup combustor” in claim 3, where the corresponding structure is a fuel pump or an equivalent thereof (pg. 7, lines 14-15).
The “combustion control unit configured to control the supply of the fuel from the fuel supply unit to the startup combustor” in claim 3, where the corresponding structure is a special purpose computer configured to a combustion control processing (pg. 10, lines 12-30 and Fig. 4, S3, S7, and S10).
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 103
Claims 1, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (WO 2007/137068A) in view of Kotani et al. (US 2002/0045077) and Yoshimine et al. (US 2016/0172697).
Regarding Claim 1, Foster et al. teaches a fuel cell system comprising a partial oxidation reformer (Fig. 1a, #10) that reacts hydrocarbon fuel supplied from fuel cell supply means (i.e. produced a fuel gas by subjecting a raw fuel to a partial oxidation reforming) (pg. 13, lines 15-23), a reformer (Fig. 1a, #20) a fuel cell that includes an anode and a cathode (Fig. 1a, #30) and that generates electric power by an electrochemical reaction between hydrogen gas provided by the reformer and oxygen-containing gas (pg. 16, lines 1-15) (i.e. between the fuel gas guided from the reformer and an oxygen-containing gas), an activation burner (Fig. 1a, #66) (i.e. startup combustor) installed on the cathode air line which combusts the cathode air while supplying fuel from the outside to the cathode (i.e. disposed on an oxygen-containing gas supply path and combusts a fuel to produce to produce a combustion gas that contains water vapor and sends the combustion gas to the oxygen-containing gas flow field) (pg. 19, lines 7-9).
	Foster et al. does not teach a shift reactor or a combustion gas introducing path for guiding to the shift reactor the combustion gas that was sent out from the startup combustor and passed through the oxygen-containing as flow field.
	However, Kotani et al. teaches a fuel cell system (Para. [0017]) comprising a reformer using steam (i.e. a steam reformer)  wherein a shift reaction occurs (i.e. a shift reactor that causes a shift reaction of carbon monoxide) (Fig. 1, #3a) using carbon monoxide and water vapor (Para. [0057], [0061]) and a combustion gas introducing path for guiding to the reformer (i.e. shift reactor) a combustion gas that was sent out from an oxygen-containing gas flow field (see path between fuel cell, Fig. 1, #1 and reformer, #3a).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam reformer of Foster et al. to incorporate the teaching of the shift reactor (i.e. shift reactor), as the shift reaction produces carbon dioxide (see Kojima et al. – Para [0061]), which is desirable for the steam reforming reactions performed by the same reformer as the carbon dioxide contributes and as oxidant in hydrocarbon fuel reforming reactions (see Foster et al. -- pg. 21, lines 4-7). Thus, providing a shift reactor that causes a shift reaction of carbon monoxide in the fuel gas produced in the partial reformer and water vapor. 
	Foster et al. as modified by Kojima et al. does not teach a combustion gas introducing path for guiding to the shift reactor the combustion gas that was sent out from the startup combustor and passed through the oxygen-containing as flow field.
However, Yoshimine et al. teaches an exhaust gas combustor (Fig. 1, #46) that combusts fuel gas discharged from the fuel cell stack as a fuel exhaust gas and the oxygen-containing gas discharged from the fuel cell stack as an oxygen-containing exhaust gas to produce combustion gas (Para. [0015]) and provides the combustion gas to a reformer (Fig. 1, #40). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion part (Fig. 1, #62) of Foster et al. to incorporate the teaching of combusting the oxygen-containing gas discharged from the fuel cell stack as an oxygen-containing exhaust gas and sending combustion gas produced by the combustor to the steam reformer (i.e. to the shift reactor of modified Foster) as combustion gas (i.e. water vapor or steam) is desirable for a in the steam reformer of Foster et al. (see Foster et al. -- pg. 7, lines 22-26) . The modification of incorporating the oxygen-containing gas discharged from the oxygen-containing gas flow field to the shift reactor would thus result in a combustion gas sent out through the startup combustor and passed through the oxygen-containing gas flow field to be guided to the shift reactor in modified Foster.
Regarding Claim 4, Foster et al. as modified by Kotani et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above.
Foster et al. further teaches a combustion part (Fig. 1a, #62) which combusts fuel exhaust gas (i.e. an exhaust gas combustor) discharge from a fuel gas flow field of the anode (Fig. 1a, #34) and the combustion gas discharged from the oxygen-containing gas flow field (Fig. 1a, #36), a combustion gas send-out path to which the combustion gas passed through the fuel cell and the exhaust gas combustor is guided and a heat exchanger (Fig. 1a, #64) for transferring heat between combustion gas flowing in the combustion gas send-out path and the oxygen-containing gas flowing in the oxygen-contain gas supply path (see Fig. 1a). In light of the combination with Yoshimine, the combustion gas introducing path and the combustion gas send-out path in modified Foster would be connected upstream of the heat exchanger and downstream of the exhaust gas combustor. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Yoshimine cited herein.
Regarding Claim 11, Foster et al. as modified by Kotani et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above.
Foster et al. further teaches the combustion has produced at the activation burner (i.e. startup combustor) (Fig. 1a, #66) passes through the cathode (i.e. oxygen-containing gas flow field of the fuel cell) without passing the partial oxidation reformer  and is guided to the shift reactor (in modified Foster et al.) through the combustion gas introducing path. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (WO 2007/137068A) in view of Kotani et al. (US 2002/0045077) and Yoshimine et al. (US 2016/0172697). as applied to claim 1 above, and further in view of Finnerty et al. (US 2016/0254557) and Edlund (US2006/0272212).
Regarding Claim 2, Foster et al. as modified by Kotani et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above.
Foster et al. further teaches the partial oxidation reformer has an igniter (pg. 18, lines 2-3) (i.e. includes an ignition device) and the fuel cell system comprises a control means (i.e. control unit) (claim 2).
Foster et al. does not explicitly teach the control means controlling the igniter.
However, Finnerty et al. teaches a reformer-fuel cell system (Para. [0025]) comprising a catalytic partial oxidation (referred to hereinafter as CPOX) reactor unit (i.e. partial oxidation reformer) (Fig. 4A, #408) with an igniter (Fig. 4A, #435) (i.e. ignition device), wherein the fuel cell system comprises a control system configured to control start-up of the CPOX reactor unit (Para. [0175]) and activate and deactivate the igniter on the CPOX reactor) (Fig. 3B) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partial oxidation reformer and controller of modified Foster et al. to incorporate the teaching of  igniter configured to be controlled at start-up, it would provide further functionality of initiating partial oxidation reaction until the reaction becomes self-sustaining (Para. [0269]). 
	Foster et al. as modified by Kotani et al., Yoshimine et al, and Finnerty et al. does not teach the control processing step of igniting the ignition device of the partial oxidation reformer when the combustion has reached the shift reactor.
	However, Edlund teaches a fuel cell system (Para. [0026]) wherein the fuel cell system comprises a fuel chamber wherein an ignition source is adapted to heat the fuel chamber to raise the temperature of a gas to second temperature that is as great as the ignition temperature to ignite the gas (Para. [0028]) (i.e. adapted to heat gas to ignition in a fuel chamber).
The combination of igniting the ignition device once gas is present in the chamber (i.e. igniting gas in the proper place) as taught by Edlund, with modified Foster et al. would yield the predictable result of igniting the combustion gas once the combustion gas is present in the chamber in which gas is to be ignited.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the teaching of igniting the ignition device once gas is present in the chamber (i.e. igniting gas in the proper place) as taught by Edlund, with modified Foster et al., as the combination would yield the predictable result of igniting the combustion gas once the combustion gas is present in the chamber in which it is to be ignited.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Thus, it would be obvious to ignite the ignition device when the combustion gas has reached the shift reactor, as presence of gas to be ignited is necessary to initiate ignition of gas and/or the initiation of partial oxidation reaction. The processing step of igniting the ignition device once combustion gas has reached the shift reactor is confirming gas (or combustion gas) is present in the partial oxidation reformer (which is downstream from the shift reactor and thus gas would necessarily be present in the partial oxidation reformer).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (WO 2007/137068A) in view of Kotani et al. (US 2002/0045077) and Yoshimine et al. (US 2016/0172697) as applied to claim 1 above, and further in view of Finnerty et al. (US 2016/0254557) and Edlund (US2006/0272212).
Regarding Claim 3, Foster et al. as modified by Kotani et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above.
Foster et al. further teaches the activation burner (i.e. startup combustor) (Fig. 1a, #66) is supplied with fuel from the outside (i.e. a fuel supply unit configured to supply the fuel to the startup combustor).
Foster et al. does not explicitly teach a combustion control unit configured to control the supply of the fuel from the fuel supply unit to the startup combustor. 
However, Aoyama et al. teaches a fuel injection valve (i.e. a fuel supply unit)  (Fig. 1, #13) supplies fuel to a startup burner (i.e. a fuel supply unit configured to supply the fuel to the startup combustor), wherein a controller (Fig. 1, #7) performs control when the fuel reforming system shifts from the warmup operation to the reforming operation (i.e. startup is complete), wherein in a step S6-3 (see Fig. 3), the fuel injection valve is closed and the fuel supply to the startup burner (i.e. startup combustor) is stopped and combustion gas is stopped (Para. [0061]). Thus, the controller (i.e. combustion control unit) is configured to continue the supply of the fuel from the fuel supply unit to the startup burner (i.e. startup combustor) until the startup of the fuel cell is completed, and to stop the supply of fuel from the fuel supply unit to the startup burner (i.e. startup combustor) when the startup of the fuel cell is complete. See also Fig. 4B & Para. [0062]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation burner of Foster et al. to incorporate the teaching of a fuel injection valve configured to continue the supply of the fuel from the fuel supply unit to the startup burner (i.e. startup combustor) until the startup of the fuel cell is completed, and to stop the supply of fuel from the fuel supply unit to the startup burner (i.e. startup combustor) when the startup of the fuel cell is complete, as it would provide additional control over the activation burner. There is a reasonable expectation of success as Foster teaches at time of electricity generation (i.e. after the startup of the fuel cell is completed), fuel cell main body hearts air supplied to cathode with the heat exchanger and does not supply outside fuel to the activation burner (i.e. stops the supply of fuel from the fuel supply unit to the startup combustor) (see Fig. 2A & pg. 17, lines 1-13). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (WO 2007/137068A) in view of Kotani et al. (US 2002/0045077) and Yoshimine et al. (US 2016/0172697) as applied to claim 1 above, and further in view of Mise (JP 2014049256A), cited in the Information Disclosure Statement received December 6, 2021.The English translation of Mise provided by Applicant has been cited below.
Regarding Claim 5, Foster et al. as modified by Kotani et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above.
Foster et al. does not teach a mixed gas supply path or an exhaust gas mixing unit.
However, Mise teaches a fuel cell system wherein raw fuel gas (Fig. 2, #L1) and air (Fig. 2. #L2) are mixed at junction portion (Fig. 2, J1) and supplied to a partial oxidation reformer (Fig. 2, #5a)  (i.e. a mixed gas supply path for supplying a mixed gas of the raw fuel and oxygen-containing gas to the partial oxidation reformer, see Fig. 2, #L3) and the junction portion mixes the anode off-gas supply (i.e. exhaust gas) with the raw fuel gas and oxygen-containing gas (i.e. an exhaust gas mixing unit disposed on the mixed gas supply path) (Para. [0020]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Foster et al. to incorporate the teaching of the mixed raw fuel and oxygen-containing gas supply path and exhaust gas mixing unit of Mise, as more efficient fuel cell operation can be performed (Para. [0075]). The modification would result in the combustion gas introducing path of Foster et al.  et al. being connected to the exhaust gas mixing unit as the combustion gas introducing path of modified Foster et al. guides the combustion gas out from the fuel cell and to the shift reactor and the junction (i.e. exhaust gas mixing unit) further guides the combustion gas or exhaust gas to the shift reactor. 
Response to Arguments
Applicant’s arguments filed September 14, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729